
	
		II
		112th CONGRESS
		2d Session
		S. 2301
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Reed (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To help prevent the occurrence of cancer resulting from
		  the use of ultraviolet tanning lamps by providing sufficient information to
		  consumers regarding the health risks associated with the use of such
		  devices.
	
	
		1.Short titleThis Act may be cited as the
			 Tanning Transparency and Notification
			 Act of 2012.
		2.FindingsCongress finds as follows:
			(1)Two million Americans—approximately 70
			 percent of whom are girls and women—visit a tanning salon each day.
			(2)The World Health
			 Organization reports that the risk of cutaneous melanoma is increased by 75
			 percent when use of tanning devices starts before 30 years of age.
			(3)In 2012,
			 approximately 131,810 new cases of melanoma will be diagnosed in the United
			 States and approximately 9,180 people will die from melanoma.
			(4)In a December 2008
			 Report to Congress, the Food and Drug Administration determined, through its
			 own analysis, that the current warning labels for indoor tanning devices do not
			 effectively communicate the risks associated with indoor tanning and is
			 therefore reviewing modifications to the labeling requirements in an effort to
			 better inform consumers about the risks associated with sunlamp
			 products.
			3.Labeling
			 requirementsNot later than
			 180 days after the date of enactment of this Act, the Commissioner of Food and
			 Drugs shall carry out the recommendations made in the report submitted under
			 section 230 of the Food and Drug Administration Amendments Act of 2007 (Public
			 Law 110–85) regarding the labeling of ultraviolet tanning lamps.
		
